DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107906840 to Liu, hereinafter reference will be made to the English language translation provided herewith, in view of US 5,522,216 to Park et al., hereinafter referred to as Park.
	
In reference to claim 1, Liu and Park disclose the claimed invention.
Liu discloses a refrigerator (2), see figure 1,  to be installed in a storage space (11) defined by a wall of an object (cabinet 1), the refrigerator comprising: 
a cabinet including an inner case (21) which forms a storage chamber, an outer case which surrounds the inner case and a cabinet insulation material which is disposed between the inner case and the outer case (implicitly assumed in the disclosure of a refrigerator); 
a door (22) disposed in front of the cabinet to open and close the storage chamber; and 
a contact mechanism (7) to bring the refrigerator into contact with the wall the contact mechanism including a contact member (72, vertical extension as defined below) and a lever (73). Note the broadest reasonable interpretation of a lever is a projecting piece by which a mechanism is operated or adjusted1. Since element (73) of Liu meets this definition, it is considered to meet the limitations of the claimed lever.


    PNG
    media_image1.png
    529
    833
    media_image1.png
    Greyscale

wherein the contact member moves with the lever, and the contact member moves in a direction (left/right as viewed above) that is different from a movement direction of the lever (up/down as viewed above) to contact with the wall. Note that the language of “the contact member moves with the lever” is a recitation of how the lever is intended to be operated that does not result in any positively cited structure. Since an apparatus must be distinguished from the prior art structurally, recitation of how the device is intended to be operated that does not result in any structure different than the prior art is anticipated. In this case, the apparatus of Liu is capable of performing the claimed limitation of the contact member moves with the lever. For example, one could twist the lever to release the contact member and move the contact member at the same time the lever is being tightened or loosened. Since Liu is perfectly capable of performing as claimed, Liu meets the limitations of the claim. 
Liu fails to disclose a supply duct disposed at the inner case, the supply duct to discharge cool air to the storage chamber and a cool air circulation fan disposed at one side of the supply duct, the cool air circulation fan to generate circulation of the cool air.
Park discloses that in the art of refrigeration, that it is known to provide a refrigerator (320, see figure 6a) with a supply duct (39 and 110 collectively comprise the supply duct) disposed an the inner case, see figure 6c, the supply duct to discharge cool air to the storage chamber, see figure 6a,  and a cool air circulation fan (82) disposed at one side (left side) of the supply duct, the cool air circulation fan to generate circulation of the cool air. This is strong evidence that modifying Liu  as claimed would produce predictable result (e.g. circulate cool air throughout the cabinet). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Liu by Park such that the refrigerator included a supply duct disposed at the inner case, the supply duct to discharge cool air to the storage chamber and a cool air circulation fan disposed at one side of the supply duct, the cool air circulation fan to generate circulation of the cool air, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of supplying cool air to the interior of the refrigerator cabinet.
In reference to claim 2, Liu and Park disclose the claimed invention including:
Liu discloses the contact member (72)  is provided at a side surface of the contact mechanism (7).
In reference to claim 3, Liu and Park disclose the claimed invention including:
Liu discloses the contact mechanism (7) protrudes from the outer case (21) see figure 26.
In reference to claim 4, Liu and Park disclose the claimed invention including:
Liu discloses the contact mechanism (7)  includes a housing (71), the housing being provided with a space (711) in which a power transmitting element (horizontal projection of 72 as defined in the annotated reference with respect to claim 1) to transmit a force (downward tightening force) generated at the lever (73) to the contact member (72, vertical projection) is disposed.
In reference to claim 5, Liu and Park disclose the claimed invention including:
Liu discloses the lever (73)  is provided at an upper portion of the housing (71).
In reference to claim 6, Liu and Park disclose the claimed invention including:
Liu discloses the lever (73)  protrudes upward from the housing (71).
In reference to claim 7, Liu and Park disclose the claimed invention including:
Liu discloses a cutout portion (where 73 is inserted) is formed at the housing (71) and the lever extends from an inside of the housing toward an outside of the housing through the cutout portion, see figure 26.
In reference to claim 8, Liu and Park disclose the claimed invention including:
Liu discloses the lever (73) is movable inside the cutout portion, see underlined portion of page 6 of the English language translation.
In reference to claim 12, Liu and Park disclose the claimed invention including:
Park discloses the supply duct (110) extends from a rear wall of the cabinet toward a side of the door (see bottom part of 110). Accordingly, when modifying Liu by Park supra, the combination would also include the supply duct (110) extends from a rear wall of the cabinet toward a side of the door.
In reference to claim 13, Liu and Park disclose the claimed invention including:
Liu as modified supra fails to disclose a cold storage agent disposed at the supply duct to keep a temperature of the storage chamber low even when the cool air is not supplied through the supply duct. Park discloses a cold storage agent (112) disposed at the supply duct (110) to keep a temperature of the storage chamber low even when the cool air is not supplied through the supply duct. Park teaches that during periods of heavy usage of refrigerator thermoelectric assembly  will be principally used to cool the interior of enclosed structure 40 and any items placed therein, and then during periods of low usage of refrigerator such as during nighttime periods, cooling system will be used to store "cold energy" in phase change material, see column 9 lines 56-64. This is strong evidence that modifying  Liu as claimed would produce predictable result (e.g. store cold energy during periods of low usage). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Liu by Park such that a cold storage agent was disposed at the supply duct to keep a temperature of the storage chamber low even when the cool air is not supplied through the supply duct since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of storing cold energy during low usage periods.
In reference to claim 14, Liu and Park disclose the claimed invention including:
Liu discloses a heat dissipating duct (43, 44, 45) collectively comprise the heat dissipating duct) disposed at (interpreted to mean near) the cabinet insulation material to introduce or discharge outdoor air (from 45); and a heat dissipating fan (213, see figure 18) disposed at one side (bottom side) of the heat dissipating duct to generate a flow of the outdoor air so that the outdoor air is circulated.
In reference to claim 15, Liu and Park disclose the claimed invention including:
the heat dissipating duct (43, 44, 45) includes a first inlet and outlet portion (as defined below) and a second inlet and outlet portion (as defined below) to introduce or discharge the outdoor air, and the first inlet and outlet portion is disposed at an upper end portion of the heat dissipating duct and the second inlet and outlet portion is disposed at a lower end portion of the heat dissipating duct.

    PNG
    media_image2.png
    641
    581
    media_image2.png
    Greyscale



Response to Arguments
Applicant's arguments filed September 15, 2022 have been fully considered but they are not persuasive. 
Applicant argues on page 6 of the response that “power transmitting element” and “engaging member” should not be interpreted under 35 USC 112(f)  since the terms when read in light of the specification connote sufficient, definite structures to one skilled in the art. This is not found persuasive. Although Applicant asserts that these terms would be recognized by one of ordinary skill in the art as having specific structural meanings, Applicant fails to set forth what such specific structural meanings are much less provide evidence in support thereof. Thus, the Applicant’s assertion is just that, merely an assertion. “[C]onsideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.” Aristocrat Techs. Australia PTY Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1336–37 (Fed. Cir. 2008) (internal quotation marks omitted). That is, “[i]t is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function” to satisfy the obligation to disclose sufficient structure. Since there is no evidence of record that one skilled in the art would understand what the specific structural meanings of the term “power transmitting element” and “engaging member”, the terms are still considered limitations interpreted under 35 USC 112(f).
Applicant’s submission of a Terminal disclaimer to US 11,035,604 has been entered. Accordingly, the rejection of claims 1 and 11 based on an obvious-type double patenting has been withdrawn.
Applicant argues on page 7 of the response that Liu does not disclose or suggest that the contact member moves with the lever. This is not found persuasive. It is noted that this new language does not result in any positively cited structure different than that recited by Liu. Since the lever and contact member are capable of moving at the same time, for example if one were to tighten or loosen the lever at the same time the contact member were sliding the lever and contact member would move together. Accordingly Liu is capable of so performing. As such, the rejection of claims 1-8 and 12-15 as being obvious over Liu and Park is considered proper and remain.

Allowable Subject Matter
Claims 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.merriam-webster.com/dictionary/lever. Entry 2b.